Case 3:19-cv-01062-K-BH Document 163 Filed 09/08/20                            Page 1 of 1 PageID 2663



                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

RESHUNN CHAMBERS,                                       )
                                                        )
                 Plaintiff,                             )
vs.                                                     )   No. 3:19-CV-1062-K-BH
                                                        )
SOCIAL SECURITY                                         )
ADMINISTRATION, et. al,                                 )
          Defendants.                                   )   Referred to U.S. Magistrate Judge1

               RECOMMENDATION REGARDING REQUEST TO PROCEED
                       IN FORMA PAUPERIS ON APPEAL

        Before the Court is the plaintiff’s Application to Proceed In District Court Without
Prepaying Fees or Costs, received September 4, 2020 (doc. 162), in connection with his notices of
appeal.

        (X)      The request for leave to proceed in forma pauperis on appeal should be DENIED
                 because the Court should certify under Fed. R. App. P. 24(a)(3) and 28 U.S.C. §
                 1915(a)(3) that the appeal is not taken in good faith, and that it presents no legal
                 points of arguable merit and is therefore frivolous for the reasons set forth in the
                 findings, conclusions, and recommendations, filed in this case on July 29, 2020 (doc.
                 133), and August 12, 2020 (doc. 141).

                 If the Court denies the request to proceed in forma pauperis on appeal, the
                 plaintiff may challenge the denial by filing a separate motion to proceed in
                 forma pauperis on appeal with the Clerk of Court, U.S. Court of Appeals for the
                 Fifth Circuit, within thirty days after service of the notice required by Fed. R.
                 App. P. 24(a)(4). See Fed. R. App. P. 24(a)(5).

        SIGNED this 8th day of September, 2020.



                                                             ___________________________________
                                                             IRMA CARRILLO RAMIREZ
                                                             UNITED STATES MAGISTRATE JUDGE




1
  By 28 U.S.C. § 636(b) and Amended Miscellaneous Order No. 6 (adopted by Special Order No. 2-59 on May 5, 2005),
requests to proceed in forma pauperis are automatically referred.
